Title: From James Madison to William Eustis, 6 September 1812
From: Madison, James
To: Eustis, William



private
Dear Sir
Montpellier Sepr. 6. 1812
I have thought it proper to request the return of the inclosed letters; some of which, though stating facts, & shewing the public sentiment, and on that account worth perusing, contain what ought to consign them to the fire, rather than to the public archives.
The more I hear of the alarm produced in the Western Country by Hull’s disaster, and of the incoherent efforts on foot to cure the mischief, the more I am convinced of the critical good to be expected from the presence, the influence, & counsels of Mr Monroe. If he can not be put into command, and would attend as a volunteer, his services would be incalculable. It is impossible to carry on so distant an expedition witht. a latitude of discretion, in a variety of respects, and on the spot, which could in no one be so safely & effectively loosed as in his hands. If Winchester is to retain the command, such an expedient is the more necessary. Any new calamity, or even failure of success, under him, following the oppressive disaster of Hull, would shut every ear agst. arguments for not appointing a Commander, preferred by the public voice. Friendly respects
James Madison
It may be well to let Mr. Monroe peruse some of the letters inclosed. Mr. Hamilton I understand has left Washington
 